UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELVIN GENAO,
                              Plaintiff,
                                                                19-CV-10629 (CM)
                     -against-
                                                                ORDER OF DISMISSAL
JUDGE MICHELLE SWEETING, Family                                 UNDER 28 U.S.C. § 1651
Court,
                              Defendant.

COLLEEN McMAHON, Chief United States District Judge:

         Plaintiff brings this action pro se. Plaintiff has not paid the filing fees or submitted an

application to proceed without prepayment of fees, that is, in forma pauperis (“IFP”), to bring

this action. On June 5, 2019, the Court barred Plaintiff from filing any new federal civil action

IFP without first obtaining from the Court leave to file. See Genao v. Saint Pauls Church, 1:19-

CV-2704, 6 (S.D.N.Y. June 5, 2019). To the extent that Plaintiff, who has not paid the filing fees

to bring this action, seeks to bring this complaint IFP, the Court dismisses this action without

prejudice for Plaintiff’s failure to comply with the June 5, 2019 order.

         The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     November 18, 2019
           New York, New York

                                                              COLLEEN McMAHON
                                                          Chief United States District Judge
